Citation Nr: 0605818	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-17 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
residuals of a recurrent left inguinal hernia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and spouse

ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1981 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which, in 
pertinent part, granted service connection for recurrent left 
inguinal hernia and assigned a noncompensable rating under 
Diagnostic Code 7338.  In a rating decision in July 2002, the 
RO increased the rating to 10 percent. 

In April 2004, the veteran appeared at hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the claims file.  

In January 2006, the veteran's representative raised the 
issue of an increase rating for the left-sided genitofemoral 
nerve injury, which is referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In January 2001, the veteran underwent a bilateral hernia 
repair.  In February 2001, he had a repair of a recurrent 
left inguinal hernia. 

In April 2004, the veteran testified he has a 5 to 6-inch 
scar on the left groin which was tender.  He also testified 
that he thinks he has abdominal adhesions associated with the 
numerous hernia repairs and that he has lost abdominal wall 
tissue due to the numerous surgeries.  

On VA examination in November 2004, requested by the Board, 
the examiner did not comment on the character of the surgical 
scar or on any abdominal wall weakness. 



As the disability picture remains unclear as to the 
complications of the hernia repairs and as the Board may 
consider only independent medical evidence to support its 
findings, under the duty to assist, 38 C.F.R. § 3.159, the 
case is REMANDED for the following action:


1.	Schedule the veteran for a VA 
examination to determine the degree of 
impairment due to residuals of left 
hernia repair to include the surgical 
scars and abdominal weakness, if any.  
The claims file must be made available 
to the examiner for review. The 
examiner is asked to comment of the 
following:  

a. Is there evidence of a small or 
large recurrent left inguinal hernia, 
which is either irremediable or not 
readily reducible? 

b. Is the surgical scar in the area 
of the left groin unstable or 
painful?

c. Is there evidence of abdominal 
distention or pulling pain with 
movement? 

2.	After the above development is 
completed, adjudicate the claim.  If 
the claim is denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

